Title: Thomas Jefferson to Randolph Jefferson, 12 July 1813
From: Jefferson, Thomas
To: Jefferson, Randolph


          Dear brother Monticello July 12. 13.
          Your’s is recieved by Squire, and the girl begins this morning the first necessary branch, which is roving, or spinning into candlewick to prepare it for
			 the
			 spinning Jenny. this will take her some days, more or less, according to her aptness, and then she will commence on the Jenny. as she appears rather young, it will probably taker take her a month or 6. weeks to learn well enough to be relied on for carrying it on herself where she can have no further instruction. however I will by any opportunity which occurs let you know
			 her progress and when you may send for her. it will be near
			 a month before I shall be able to set out for Bedford, and
			 uncertain whether I can go by Snowden or not; but if I do not, I will certainly return by there, and
			 the
			 machine will go to you at the same time; about which time I imagine
			 it will be best
			 that your girle should meet it there, continuing to spin here till then, that she may be more perfect. with affectionate salutations to my sister and yourself accept my Adieux.
				 
				
          Th:
            Jefferson
        